In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐3502 
NEAL R. VERFUERTH, 
                                                  Plaintiff‐Appellant, 

                                  v. 

ORION ENERGY SYSTEMS, INC., 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Eastern District of Wisconsin. 
         No. 14‐C‐352 — William C. Griesbach, Chief Judge. 
                     ____________________ 

  ARGUED SEPTEMBER 27, 2017 — DECIDED JANUARY 11, 2018 
                ____________________ 

   Before WOOD, Chief Judge, and FLAUM and KANNE, Circuit 
Judges.  
    WOOD,  Chief  Judge.  Neal  Verfuerth  is  the  founder  and 
former  CEO  of  Orion  Energy  Systems,  a  company  that 
specializes in energy‐efficient lighting. Orion fired Verfuerth 
in  November  2012,  following  several  disputes  between 
Verfuerth  and  Orion’s  board  of  directors.  These  disputes 
involved a patchwork of issues, including the billing practices 
of outside counsel, the conduct of Orion’s board of directors, 
2                                                       No. 16‐3502 

and  a  defamation  suit  filed  by  one  of  Orion’s  former 
employees.  Shortly  after  his  departure  from  the  company, 
Verfuerth brought this lawsuit. He argues that his complaints 
to  the  board  about  the  board’s  own  managerial  decisions 
amounted to “whistleblowing” and that, by firing him, Orion 
violated  federal  whistleblower‐protection  laws.  The  district 
court resolved the case with a grant of summary judgment in 
Orion’s favor. Verfuerth appealed and now seeks to convince 
us that the district court was wrong.  
                                  I                                    
   Verfuerth  founded Orion in 1996  and took the  company 
public  in  2007.  His  tenure  as  CEO  appears  to  have  gone 
smoothly  until  sometime  in  2012.  At  the  beginning  of  that 
year,  Verfuerth  announced  that  he  was  divorcing  his  wife. 
The  divorce promised  to be costly, and so  Verfuerth had to 
find a way to pay for it. One option would have been to sell 
some of his shares of Orion stock, but Orion’s investors might 
have taken a dim view of that action. To avert any such re‐
sponse,  the  board  agreed  to  reimburse  Verfuerth’s  out‐of‐
pocket divorce expenses and attorney’s fees.  
   Shortly  thereafter,  several  managerial  disagreements 
arose  between  Verfuerth  and  various  members  of  Orion’s 
board  of  directors.  As  Verfuerth  tells  it,  he  raised  concerns 
about a hodgepodge of matters, including: (1) overbilling by 
outside counsel; (2) a potential patent infringement by one of 
Orion’s products; (3) potential conflicts of interests involving 
a member of the board and a company executive; (4) miscel‐
laneous  violations  of  internal  company  policy,  such  as  con‐
sumption of alcohol at an “informal [board] meeting;” (5) the 
board’s  handling  of  a  defamation  suit  brought  by  a  former 
employee who had been accused of stock manipulation; and 
No. 16‐3502                                                        3

(6) the fact that the chairman of Orion’s audit committee al‐
lowed his CPA license to expire. 
    The district court’s opinion explains the facts behind each 
of these grievances in detail. See Verfuerth v. Orion Energy Sys., 
No. 14‐C‐352, 2016 WL 4507317 (E.D. Wis. Aug. 25, 2016). Tak‐
ing all facts and inferences in Verfuerth’s favor, as we must, it 
is enough to say that Verfuerth complained about these issues 
multiple times between May and August 2012. Verfuerth also 
advised  the  board  to  disclose  these  issues  to  Orion’s  share‐
holders. The board ignored this advice, and Verfuerth himself 
never mentioned these issues in any of the quarterly or annual 
reports he filed on Orion’s behalf with the Securities and Ex‐
change Commission. 
    Other  differences  of  opinion  between  Verfuerth  and  the 
board exacerbated these conflicts. For example, Verfuerth and 
certain  directors  argued  about  communication  techniques, 
sales tactics, and product innovation. In addition, around late 
September  2012,  the  board  began  to  investigate  Verfuerth’s 
divorce‐expense reimbursements. By that time, Orion had re‐
imbursed Verfuerth for more than $170,000 in attorney’s fees 
(along with a six‐figure tax gross‐up), but the board discov‐
ered  that  Verfuerth  had  paid  only  about  two  thirds  of  this 
sum to his divorce lawyer. Verfuerth’s explanation is that he 
had withheld the remaining $60,000 from his lawyer because 
of a fee dispute. Nonetheless, he failed to return this money 
to Orion or otherwise to account for it. 
   On September 27, the board of directors held a special ad‐
visory  meeting  during  which  it  removed  Verfuerth  as  CEO 
and  reassigned  him  to  the  advisory  position  of  “chairman 
emeritus.” Emails exchanged by board members prior to Ver‐
4                                                     No. 16‐3502 

fuerth’s  demotion  cite  several  reasons  for  the  board’s  deci‐
sion,  including  falling  stock  prices,  Verfuerth’s  “intimidat‐
ing” leadership style, high rates of “senior management turn‐
over,” and a litany of business‐strategy disagreements.  
    As a precondition for receiving emeritus status, Verfuerth 
was required to take a six‐month sabbatical. The board sent 
Verfuerth  a  “Board  Directives  Letter”  instructing  him  that 
during the sabbatical he was not to communicate with Orion 
employees  about  company  business.  The  stated  purpose  of 
this  restriction  was  to  prevent  Verfuerth  from  undermining 
Orion’s new CEO, John Scribante.  
    Verfuerth  was  not  pleased  with  the  terms  the  board 
wanted to impose on him, and so on October 19, he informed 
the board of his intention to resign. That notice triggered im‐
mediate  negotiations  between  Orion  and  Verfuerth  about 
Verfuerth’s  severance  package.  These  negotiations—which 
featured disputes over the unpaid attorney’s fees and a sever‐
ance package for Verfuerth’s new fiancée (also an Orion em‐
ployee)—were  unsuccessful.  On  November  6,  the  chairman 
of Orion’s board sent a letter to all members (including Ver‐
fuerth) notifying them of a special meeting to consider termi‐
nating  Verfuerth’s  employment  for  incurable  cause.  The 
meeting was scheduled for November 8 at 8:00 a.m.  
    Less than an hour before this meeting, at 7:17 a.m., Ver‐
fuerth  sent an  email to  the board  in which he reiterated his 
many complaints about the board’s managerial decisions and 
alleged  that  his  impending  termination  was  the  result  of  a 
conspiracy  against  him.  Although  Verfuerth  characterized 
this email as a “complaint … pursuant to Orion Energy Sys‐
tems Inc Whistle Blower Policy, as well as the Sarbanes Oxley 
Act,” the email did not include any reference to any complaint 
No. 16‐3502                                                         5

filed with the SEC (or any other government agency), nor did 
it provide the board with any new information. Instead, Ver‐
fuerth’s  email  simply  rehashed  the  numerous  personal  and 
professional grievances about which he had been complain‐
ing over the course of the past year.  
    At  the  November  8  board  meeting,  the  directors  unani‐
mously voted to dismiss Verfuerth for cause. In its termina‐
tion letter, the board explained that it was taking this step be‐
cause of, among other reasons, Verfuerth’s “misappropriation 
and conversion of Company funds” in connection with his di‐
vorce  attorney’s  fee  reimbursements,  and  his  “serial  viola‐
tions of the terms and conditions of [the] September 27, 2012 
Board Directives Letter,” including “[d]isparagement of [new 
CEO] John Scribante” and “attempt[ing] to form a dissident 
shareholder group.”  
    A year and a half later, Verfuerth brought this lawsuit. He 
alleged  fourteen  violations  arising  out  of  his  termination, 
twelve of which were state‐law actions for tort or breach of 
contract. Our central concern is with his two federal whistle‐
blower‐protection  theories,  one  under  the  Sarbanes‐Oxley 
Act, 18 U.S.C. § 1514A(a), and another derivative claim under 
the Dodd‐Frank Act, 15 U.S.C. § 78u‐6. The district court dis‐
missed  several  of  Verfuerth’s  state‐law  counts  for  failure  to 
state  a  claim  and  rejected  the  remainder  on  summary  judg‐
ment.  It  also  granted  summary  judgment  to  Orion  on  both 
whistleblower‐protection theories, which are the only matters 
at issue in this appeal. We turn to them now.  
                                 II                                   
   The  Sarbanes‐Oxley  Act  of  2002  forbids  publicly  traded 
companies, of which Orion is one, from retaliating against an 
6                                                    No. 16‐3502 

employee  for  “any  lawful  act  done  by  the  employee  …  to 
provide  information  …  regarding  any  conduct  which  the 
employee  reasonably  believes  constitutes  a  violation  of 
section 1341  [mail  fraud],  1343  [wire  fraud],  1344  [bank 
fraud], or 1348 [securities fraud], any rule or regulation of the 
Securities  and  Exchange  Commission,  or  any  provision  of 
Federal law relating to fraud against shareholders,” when the 
information or assistance is provided to a government agency 
or  to  a  person  with  supervisory  authority.  18  U.S.C. 
§ 1514A(a).  
    To  succeed  on  a  Sarbanes‐Oxley  claim,  a  plaintiff  must 
prove that he engaged in protected whistleblowing, that his 
employer knew he engaged in protected whistleblowing, and 
that his whistleblowing was a contributing factor in some un‐
favorable action taken by the employer against the employee. 
Harp v. Charter Communications, Inc., 558 F.3d 722, 723 (7th Cir. 
2009). Once an employee has established these elements, the 
burden  of  proof  shifts  to  the  employer,  who  must  show  by 
clear and convincing evidence “that it would have taken the 
same unfavorable personnel action in the absence of that pro‐
tected  behavior.”  Id.  (quotation  and  alteration  marks  omit‐
ted). Whistleblowing is protected by Sarbanes‐Oxley only if 
the employee subjectively believed fraud was occurring and 
was objectively reasonable in holding that belief. Id. Because 
this case comes to us on summary judgment, we consider Ver‐
fuerth’s Sarbanes‐Oxley claim de novo, treating his factual as‐
sertions as true and drawing all reasonable inferences in his 
favor. Whitfield v. Howard, 852 F.3d 656, 661 (7th Cir. 2017). 
   The Dodd‐Frank Act also protects whistleblowers, but its 
scope is (arguably) narrower than that of the Sarbanes‐Oxley 
Act.  Whereas  Sarbanes‐Oxley  defines  a  whistleblower  as 
No. 16‐3502                                                        7

someone who provides information to any federal regulatory 
or law enforcement agency or  to a person with supervisory 
authority  over  the  employee,  the  Dodd‐Frank  Act  defines  a 
whistleblower as an “individual who provides … information 
relating to a violation of the securities laws to the [Securities 
and Exchange] Commission … .” 15 U.S.C. § 78u‐6(a)(6) (empha‐
sis added). Verfuerth argues that, despite this restrictive defi‐
nition, the Dodd‐Frank Act also protects those who make dis‐
closures protected by Sarbanes‐Oxley, even if they do not re‐
port the violation to the SEC. This argument is the subject of 
a circuit split on which the Supreme Court has granted certi‐
orari.  See  Somers  v.  Digital  Realty  Trust,  850  F.3d  1045 
(9th Cir.), cert. granted, 137 S. Ct. 2300 (2017). But we need not 
take a side in this split, or await the Court’s decision in Somers, 
because Verfuerth’s Dodd‐Frank theory is entirely derivative 
of  his  Sarbanes‐Oxley  theory  and,  as  we  explain  below,  the 
Sarbanes‐Oxley  Act  does  not  protect  Verfuerth’s  conduct. 
Hence, Verfuerth cannot succeed on his Dodd‐Frank claim no 
matter how the Supreme Court rules in Somers. 
                                III 
    The  Sarbanes‐Oxley  Act  protects  employees  who  reveal 
evidence of certain types of fraud, such as securities fraud or 
wire  fraud.  The  problem  for  Verfuerth  is  that  the  practices 
about  which  he  complained—attorney  overbilling,  intellec‐
tual property disputes, conflicts of interest, and violations of 
internal company protocol—are not “fraud” within the mean‐
ing of the statute. Verfuerth attempts to cure this obvious de‐
fect by artfully recharacterizing his disputes with the board. 
According to Verfuerth, he was not simply complaining about 
the board’s managerial decisions, but rather was (implicitly) 
8                                                        No. 16‐3502 

telling board members that their failure to disclose his griev‐
ances to Orion’s shareholders amounted to securities fraud. 
    This  theory  stretches  the  language  and  purpose  of  Sar‐
banes‐Oxley beyond what the statute can bear. An executive 
who advises board members to disclose a fact that the board 
already knows about has not “provide[d] information” about 
fraud. At most, he has provided an opinion. Nothing in Sar‐
banes‐Oxley, or any other federal statute, prevents a company 
from firing its executives over differences of opinion. 
    Verfuerth could have qualified as a whistleblower if, for 
example, he informed the SEC that Orion’s past filings con‐
tained material omissions, and if he were objectively reason‐
able in thinking that those omissions were material. But a per‐
son does not become a whistleblower just by advising his col‐
leagues about their own disclosure obligations and then do‐
ing nothing when they fail to follow his advice. Cf. Smets v. 
Merit  Sys.  Prot.  Bd.,  426  F.  App’x  890,  892  (Fed.  Cir.  2011) 
(“Criticism directed to the wrongdoers themselves is not nor‐
mally viewable as whistleblowing,” because “the employee is 
not making a ‘disclosure’ of misconduct.”) (internal quotation 
marks omitted).  
    Perhaps recognizing that his theory of liability rests on feet 
of clay, Verfuerth next asserts that he “attempted” to file an 
online complaint with the SEC shortly before Orion fired him. 
The  SEC  never  received  any  such  complaint,  nor  does  Ver‐
fuerth have any record of having sent it. In any case, Sarbanes‐
Oxley  would  protect  Verfuerth  only  if  his  SEC  complaint 
were the reason Orion fired him, and Verfuerth has not pro‐
duced  any  evidence  that  anyone  at  Orion  knew—or  even 
could have known—about his alleged attempted report to the 
SEC. 
No. 16‐3502                                                       9

    Verfuerth’s theory of liability suffers from numerous ad‐
ditional flaws. Most obviously, it overlooks the fact that Ver‐
fuerth  himself,  as  Orion’s  CEO  during  the  relevant  period, 
bore  ultimate  responsibility  for  disclosing  material  infor‐
mation to the SEC. Thus, if Orion’s failure to disclose the com‐
plained‐of conduct to its shareholders amounted to securities 
fraud,  then  Verfuerth  participated  in  that  fraud  when  he 
knowingly filed SEC reports in June and August of 2012 that 
made no mention of these issues. (These reports—along with 
affidavits that Verfuerth signed in 2013 in connection with the 
release of his personal stocks—all required Verfuerth to cer‐
tify in writing that he was not aware of any material undis‐
closed facts that could affect the value of Orion’s stock.) Sar‐
banes‐Oxley does not prohibit a company from firing an em‐
ployee who confesses his own fraudulent conduct.  
     In  addition,  Verfuerth  has  not  even  attempted  to  prove 
that the conduct he complained about was so significant that 
its  nondisclosure  could  constitute  securities  or  shareholder 
fraud. The securities laws do not require companies to notify 
shareholders about every managerial hiccup or internal pol‐
icy disagreement, and it is far from obvious that the conduct 
of concern to Verfuerth comes anywhere near the level of ma‐
teriality needed to support a plausible claim of fraud. See Day 
v. Staples, Inc., 555 F.3d 42, 55–56 (1st Cir. 2009) (“To have an 
objectively  reasonable  belief  there  has  been  shareholder 
fraud, the complaining employee’s theory of such fraud must 
at least approximate the basic elements of a claim of securities 
fraud … includ[ing] material misrepresentation or omission, 
scienter, [shareholder] loss, and [causation].”) (internal quo‐
tation marks omitted).  
10                                                   No. 16‐3502 

                               IV 
    Adopting  Verfuerth’s  interpretation  of  Sarbanes‐Oxley 
would mean that any otherwise‐at‐will employee who gives 
his  boss  advice  about  a  security  disclosure  is  a  “whistle‐
blower” entitled to the vast protections of federal law. Neither 
the text nor the legislative history of the statute supports such 
an  extraordinary  result.  Nor  does  anything  in  Dodd‐Frank 
salvage what is otherwise a meritless case. Accordingly, we 
AFFIRM the judgment of the district court.